        Case 6:15-cv-01206-JWB-JPO Document 54 Filed 08/13/20 Page 1 of 2




                          UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

UNITED STATES OF AMERICA,

                            Plaintiff,

v.                                                      Case No. 15-1206-JWB

12516 W 164TH STREET, OVERLAND
PARK, KANSAS, et al.,

                            Defendants.


                                          ORDER

        Leland E. Cox, counsel for claimants Nagy G. Shehata and Valerie A. Shehata, has

moved to withdraw as counsel (ECF No. 53). Although Thomas W. Bartee from the Office

of the Federal Public Defender is also listed as counsel for Mr. Shehata, that is because of

an associated criminal matter, D. Kan. Case No. 15-cr-20052-JWL, for which Mr. Bartee

was appointed counsel and which has since been resolved.1 Mr. Cox served as Mr.

Shehata’s sole counsel for the civil matter. Ms. Shehata has since obtained new counsel,

but Mr. Shehata has not. Accordingly, the motion is subject to the requirements of D. Kan.

R. 83.5.5(a) because he will be left without counsel. The motion fails to comply with Rule

83.5.5(a)(1)(B)-(C) because it fails to provide evidence that the client has received

adequate information about counsel’s withdrawal.

        Counsel is directed to comply with the requirements of Rule 83.5.5 in its entirety,

including providing his client with (1) the admonition that the client is personally


1
    ECF Nos. 34 & 49.
      Case 6:15-cv-01206-JWB-JPO Document 54 Filed 08/13/20 Page 2 of 2




responsible for complying with all orders of the court and time limitations established by

the rules of procedure or by court order; (2) the dates of any pending trial, hearings,

conferences, and deadlines; (3) a current mailing address and telephone number for the

client; and (4) proof of personal service of the motion to withdraw or the certified mail

receipt, signed by the client, or an affidavit indicating he received a copy of the motion to

withdraw.

       IT IS THEREFORE ORDERED that the motion to withdraw as counsel (ECF No.

53) is denied without prejudice to re-filing.

       Dated August 13, 2020, at Kansas City, Kansas.

                                           s/ James P. O’Hara
                                           James P. O’Hara
                                           U.S. Magistrate Judge
